UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6157



JIAME J. HARGROVE,

                                           Petitioner - Appellant,

          versus


DENNIS HARRISON, JR., Warden; MICHAEL GAINES,
United States Parole Commissioner,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-1400-AM)


Submitted:   May 24, 2001                     Decided:   June 1, 2001


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jiame J. Hargrove, Appellant Pro Se. Arthur Erwin Peabody, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jiame J. Hargrove appeals the district court order denying

relief on his 28 U.S.C.A. § 2241 (West 1994 & Supp. 2000) petition.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.      Hargrove v. Harrison, No. CA-00-1400-AM

(E.D. Va. filed: December 14, 2000; entered: Dec. 18, 2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2